DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, upon further review of the Applicant’s remarks and/or amendments, the Examiner respectfully disagrees with the Applicant’s arguments that the prior art reference Rauner fails to show certain features of the Applicant’s invention.

First, as discussed during the Examiner’s initiated interview, the Applicant’s claimed invention is very broad and does not reflect several arguments presented by the Applicant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies e.g. (i.e., “The invention of claim 1 makes it possible to avoid the "silo effect" linked to communication groups. Indeed, a user does not necessarily need to communicate and thus to be in a communication group with certain other user devices. In certain cases, for reasons of confidentiality, the user may even have not to be in the same communication group as certain other user devices. However, the user may need to receive a service availability announcement also intended for these other user devices. The dedicated signalling group of the invention of claim 1 enables these announcements without having to create a communication group. Thus, the dedicated signalling groups are invisible to the user and enable better organisation and management of announcements of availability of service without having to be concerned about problems of confidentiality.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, as discussed during the interview and/or final office action mailed on 08/05/2021, terms and/or limitations such as “dedicated signalling group”, “affiliated or affiliation”, “multimedia group”, “service announcement comprising at least one parameter…determine based on the at least one parameter whether to use the at least one service”, are very broad and/or unclear. 
The claim does not uniquely or particularly define or describe “a dedicated signalling group” in the claims so as to be distinguished from “a communication group” or “a multimedia group” or any other group in a communication network, as argued by the Applicant. Also, it is broad and/or unclear what Applicant is referring to as to “whether to use the at least one service” (Emphasis Added).
Therefore, for the purpose of examination and/or interpretation, the Examiner has given the at least claim its’ broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauner (US Publication No. 20180199179) in view of Robbins et al. (US Patent No. 9936010).

As to claim 1, Rauner teaches a communication network according to 3rd Generation Partnership Program Mission-Critical System standard, the communication network enabling a plurality of user devices to access communication services (fig. 1, fig. 16, emergency messaging system over wireless communication including plurality of mobile computing device, and pp0059), the communication being a private communication or a communication within a multimedia group to which at least one suser device of the plurality of user devices is affiliated (fig. 1, , emergency messaging system over wireless communication including plurality of mobile computing device, pp0006, group messaging), the communication network including at least one dedicated signalling group to which at least two user devices of the plurality of user devices are affiliated (fig. 1, pp0037, pp0057, first level emergency response units e.g. university campus police department), the dedicated signalling group making it possible to announce at least one service announcement to each user device affiliated to said dedicated signalling group the availability of at least one service (fig. 1, fig. 5, pp0136, determine appropriate emergency level, and notify the emergency response units of the emergency, pp0057, first level emergency response units e.g. on a university campus, first level response units 105 can be the university police department), the at least one service announcement comprising at least one parameter related to said at least one service (fig. 1, fig. 5, pp0136, determine appropriate emergency level, and notify the emergency response units of the emergency, based on the location of the emergency), the user device comprising a processor and a memory encoded with instructions, the user device adapted to, upon receiving the at least one service announcement, execute the instructions to determine based on the at least one parameter whether to use the at least one service (fig. 1, fig. 5, pp0136, notify the emergency response units of the emergency, based on the location of the emergency, and pp0142, pp0141, emergency response units sends emergency alert to target groups of users). However fails to explicitly describe the concept of at least one dedicated signalling group to which at least two user devices of the plurality of user devices are affiliated, the two user devices of the plurality of user devices being each affiliated to a different multimedia group pf the communication network.
In an analogous field of endeavor, Robbins teaches at least one dedicated signalling group to which at least two user devices of the plurality of user devices are affiliated (fig. 1, fig. 6, fig. 9, emergency responder group 908, and col. 4, lines 62-67), the two user devices of the plurality of user devices being each affiliated to a different multimedia group of the communication network (fig. 1, fig. 6, fig. 9, within the emergency responder group 908, different subgroup 902, 906, 904, and col. 4, lines 62-67). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Rauner with the teachings of Robbins to achieve the goal of efficiently establishing and maintaining communication groups in a manner that is dynamic, simple and reliable for users in a communication network (Robbins, col. 1, lines 40-42). 
10 As to claim 2, Rauner teaches wherein a first user device of the at least two user devices of the plurality of user devices is affiliated to at least one second dedicated signalling group (fig. 1, pp0037, pp0058, second level emergency response units e.g. on a university campus, second level response units 106 can include the chief of the university police department, the university president, and/or other members of the administration of the university).  
As to claim 3, Rauner teaches wherein the affiliation of the at least two user devices of the plurality of user devices to the at least one dedicated signalling 15group is done by implicit affiliation (fig. 1, #101, Administrator of the emergency response computer system determines the appropriate emergency level, thus the emergency response units in the network, and pp0079, pp0085).  
As to claim 4, Rauner teaches wherein the at least one dedicated signalling group is defined by configuration of the communication network (fig. 1, #101, Administrator of the emergency response computer system determines the appropriate emergency level, thus the emergency response units in the network, and pp0079, pp0085).  
As to claim 6, Rauner teaches wherein the at least one parameter is at least one of location and functional address parameters (fig. 1, fig. 16, pp0168, notification module 1655 can forward the emergency trigger message and the location information to the appropriate emergency response unit).  
25 As to claim 7, Rauner teaches wherein the service availability announcement is sent to a plurality of dedicated signalling groups (fig. 1, fig. 5, notify appropriate first and second level response units, pp0136, determine appropriate emergency level, and notify the emergency response units of the emergency).  
As to claim 8, Rauner teaches wherein the service availability announcement announces the availability of at least one service among the services of emergency alert, imminent peril, private communication, multicast group 30communication, system communication, ambient viewing group and ambient listening group (fig. 1, emergency messaging system over wireless communication including plurality of mobile computing device, and pp0059).  
As to claim 9, Rauner teaches wherein the service availability announcement is sent periodically (fig. 1, pp0065, pp0066, periodically checking and notifying emergency message).  
As to claim 10, Rauner teaches comprising at least one signalling group associated with a location (fig. 1, fig. 5, pp0136, determine appropriate emergency level, and notify the emergency response units of the emergency, pp0057, first level emergency response units e.g. on a university campus, first level response units 105 can be the university police department, and pp0177, association between various location and various emergency response unit).

Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauner (US Publication No. 20180199179) in view of Robbins et al. (US Patent No. 9936010) and further in view of Nishioka (US Publication No. 20190279495).

As to claim 11, Rauner in view of Robbins teaches the limitations of the independent claim as discussed above. Robbins further teaches the concept of two user devices affiliated to different multimedia groups (fig. 1, fig. 6, fig. 9, within the emergency responder group 908, different subgroup 902, 906, 904, and col. 4, lines 62-67). However, they fail to explicitly teach that the different groups are not adapted to communicate with each other.
In an analogous field of endeavor, Nishioka teaches different groups that are not adapted to communicate with each other (fig. 1, pp0027, the normal signal includes call data, etc. Further, the same process is performed on another group. However, communication of a normal signal is not performed between different groups). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Rauner and Robbin with the teachings of Nishioka to achieve the goal of efficiently and accurately reporting emergency signal notification to provide help in a communication system (Nishioka, pp0028).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645